DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for generating and processing a time dependent “impedance” signal to determine a value of stroke volume or a physiological parameter, does not reasonably provide enablement for using any and all “time-dependent signals” to determine a stroke volume or physiological parameter due to the measurement of the injected current, in combination with the other elements and steps in the claim(s).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The disclosure does not enable the broad scope of the claims for calculating a value of stroke volume or a physiological parameter by generating and processing any and all “time dependent signals” from the measured electrical signals due to the injected current.  The evidence/disclosure does not show a skilled artisan would have been able to carry out the steps required to practice the full scope of the claim(s) which encompass “any and all” time dependent signals to determine a value of stroke volume or physiological parameters.  Examples of any/all signals that could be encompassed by the claims would be EMG, EEG, and/or ECG time dependent signals.  The specification (e.g. paras. 16, 63, 64, etc.) only contains examples and descriptions of calculating the stroke volume/physiological parameter by generating and processing the “impedance” due to the measurement system processing the electrical signals of the injected current, in combination with the other elements and steps in the claim(s).  It is suggested to add “to generate an impedance time dependent signal” and “to process the impedance time dependent signal” in claims 1, 18, and 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, “wherein a flexible system further comprises” is inferentially included and unclear who this relates to steps in the method.
In claims 16 and 17, “patient physiological information” is vague and it is unclear what element or step is providing this information.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 1-4 and 6-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Banet et al (2014/0128711).  Banet discloses the use of the injecting current electrodes (e.g. figure 5, elements 15A/17A, etc.) and current sensing electrodes (e.g. figure 5, elements 15B/17B, etc.) with differential amplifier (e.g. element 107, figure 6, etc.) and wireless telemetry of information to mobile/central base (e.g. figure 6, elements 126, para. 57, where the mobile device in the clinician’s hands operates as a central monitoring station etc.), where the processor is used to calculate SV, CO, HR (e.g. abstract, etc.) from a Sramek-Bernstein equation (e.g. para. 64, etc.), calculate respiration (e.g. para. 111, etc.), and measure ECG for HR, HRV, and arrhythmias (e.g. para. 33, 79, etc.), to provide alarms (e.g. para. 25, etc.).
The applied reference has a common inventor and/or assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Claims 1-5, 7-12, and 14-20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Baura et al (7149576).  Baura shows in figure 3 the use of at least 4 electrodes placed on the chest (e.g. 306, 308, etc.) to inject current and sense electrical parameters to determine a time dependent impedance signal for calculating values of stroke volume (e.g. col. 3, line 50 using the Sramek-Bernstein equation, figure 5, element 512, col. 14, line 66 to col. 15, line 1, etc.), heart rate, and cardiac output with a differential amplifier (e.g. abstract, col. 6, lines 5-25, etc.) and for calculating thoracic fluid (e.g. appendix 1, col. 41, etc.) where the impedance indicates respiration (e.g. col. 20, line 38, etc.) where the electrodes are used to detect the ECG to determine hr and hrv (e.g. col. 14, lines 28-36, col. 32, col. 7, lines 57-67, etc.) and allows the sensed information to be transmitted to a central monitoring station or cellular telephone (e.g. col. 7, lines 40-55, col. 31, lines 5-25, col. 29, lines 45-65, etc.).  Baura also discloses that the ECG can be used in wavelet processing to determine R points during arrhythmias for arrhythmia detection (e.g. col. 33, line 53-col. 34, line 25, in the alternative, see the 103 below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 5 and, in the alternative, claim 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Banet et al.  Banet discloses the claimed invention and using impedance to calculate respiration rate, but does not state that the impedance is used to estimate the fluid levels in the patient’s chest, and in the alternative, where the information is sent to a central monitoring station.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Banet, with using the impedance to estimate the fluid levels in the patient’s chest and sending the data to a central base station, as is well known and common knowledge in the art, since it would provide the predictable results of allowing the physician to see if the patient has increased fluid in the chest, to indicate the status of CHF, and allow one physician or nurse to monitor numerous based from a central point in the hospital.
The applied reference has a common inventor and/or assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Claim 6 and, in the alternative, claim 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Baura et al.  Baura discloses the claimed invention except for using the impedance to calculate the respiration rate and in the alternative, using the ECG to determine an arrhythmia.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Baura, with using the impedance to calculate the respiration rate and using the ECG to determine an arrhythmia, as is well known and common knowledge in the art (mpep 2144), to provide the predictable results of determining how fast or slow the patient is breathing using a sensed parameter that indicates respiration to determine if therapy is required for the patient, and using the conventional and time tested way of accurately determining whether the patient is experiencing an arrhythmia using the simple and inexpensive method of electrodes and ecg.
Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive. The argument regarding the 112a “Scope of Enablement” rejection that the specification provides support for calculations of stroke volume is not persuasive.  The rejection is basically stating that the scope of the claims is too broad and does not have support or does not reasonably provide enablement for using any and all “time-dependent signals” to determine a stroke volume or physiological parameter due to the measurement of the injected current.  The specification only discloses and enables using an impedance signal to determine a stroke volume value, and not any and all “time-dependent signals”.
The affidavit under 37 CFR 1.132 filed 3/14/22 is insufficient to overcome the rejection of claims 1-20 based upon Banet et al as set forth in the last Office action because paragraph 3 of the affidavit does not relate the currently claimed invention in this case to the inventions disclosed in the reference and/or does not discuss the inventions disclosed in the reference that are being relied on in the rejection.  It is unclear what “inventions” are being discussed in the affidavit.  In addition, as set forth in the MPEP, “…an affidavit or declaration under 37 CFR 1.132 that is only a naked assertion of inventorship by an inventor who has an interest at stake and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor's own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017)”.  Also, “derived from myself” in paragraph 3 does not state the inventions are from the inventor, but may mean that some part of the invention was “based on a concept” of the inventor’s invention.
The argument that Baura does not disclose how stroke volume is actually determined or does not disclose processing time-dependent signals is not persuasive as Baura discloses this throughout her patent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        4/27/22